DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features must configure the ‘tempering’ element / module for the intended ‘tempering’ of the sample container. It is also unclear how the ‘tempering’ element / module can be defined relative to a sample container of unspecified structure, that is not even included as part of the claimed apparatus. It is also unclear how the negative pressure can be provided as recited, in the absence of any vacuum pump connected to the cavity, as well as without the cavity being a closed one [which would require at least one side wall / spacer between the ‘adjacent’ sides of the module and the carrier]. Also, in line 10, ‘formed by formation’ is unclear. 
	In claim 2, it is not clear from the claim language what structural features must provide for the ‘zigzag’ [i.e., having an ‘angular shape characterized by sharp turns in alternating directions’] design of the ;side’ of the carrier. 
	In claim 3, ‘the cavities’ and the ‘containers’ lack antecedent basis, since the preceding phrase, ‘at least one’ is omitted. It is also unclear in what way the ‘arrangement’ must be determined by the ‘zigzag design’, as well as how the ‘arrangement’ of the ‘sample containers in lines 2-3 must be inter-related with the ‘arrangement’ of line 1.   
In claim 4, it is unclear from the claim language what structural features must configure the apparatus for the intended rotation. 
In claim 6, it is not clear what structural features define the carrier as being ‘disposable’. 
In claim 8, it is unclear from the claim language what structural features must configure the ‘air connection’ for the implied functionality. 
Claim 10 fails to set forth any structural inter-relationships between the ‘valve system’ and other components of the claimed apparatus. 
Regarding claims 11-12, it is unclear from the claim language what structural features must adapt the claimed apparatus for the intended ‘detection by fluorescence’ and/or ‘detection by absorption
In claim 13, it is unclear from the claim language how the Peltier element is structurally inter-related with the ‘tempering’ element of claim 1. 
 In claim 14, it is not clear what structural features must provide for the intended ‘individual’ temperature control as recited.  
Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Arciniegas  et al., [US 20100099581]. 
	With respect to claims 1-9 and 14, Arciniegas discloses sample temperature control arrangements that can comprise, as shown in Figure 12a, disposable.carrier plate 410 accommodating individual sample wells [‘containers’, not indexed] and tempering module 411 that includes tempering elements 413, capable to function as recited, where the carrier can be aligned and kept in contact, as recited, with the tempering module by negative pressure provided by a vacuum source / pump [not shown] via connecting ports [‘ air connections’] 412.  When vacuum is applied through small openings made in the module 411 [not shown, see paragraph [0052]] to transmit the vacuum to the underside of the plate carrier 410, adjacent sides of the carrier and the module define at least one cavity under negative pressure for holding the assembly together, the contacting portions of the carrier and the module providing at least one seal as recited. As appears in the side view of the apparatus in Figure 12a, the adjacent side of the carrier has a zigzag design [that is, an ‘angular shape characterized by sharp turns in alternating directions’]. 
Regarding claims 11-12, the arrangements can be employed for testing associated with optical detection [including fluorescence and/or absorption techniques]. 
 Regarding claims13 and 15, the arrangements can include Peltier elements that can be employed as temperature sensor [see, for example, paragraphs [0025], [0054]].  It is further noted that the features not positively recited as part of the claimed invention [such as the ‘sample container’ [with the exception to claim 14], the ‘seal’, the ‘pump’, and/or the ‘valve system’, including all associated details], are not accorded patentable weight when evaluated for patentability. 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 10 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Arciniegas et al.  
Although Arciniegas does not expressly teach the valve system as recited, it would have been clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention, to have modified the invention of Arciniegas by having employed at least one pump, to have capabilities to control vacuum conditions for the apparatus. 
Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, each of the ‘adjacent’ sides, as well as the ‘zigzag design’ and the ‘valve system’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

9        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798